DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 5-8, 10-11, 14-17, 19 and 20 are pending. Claims 1, 5, 7-8, 10, 14, 16-17, and 19-20.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

By virtue of dependency all dependent claims are also rejected. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 19 are rejected to because of the following:  independent claims 1, 10, and 19 recite “a constant diameter.”  This limitation is unclear as it is unclear what “a constant diameter” is intended to mean as the throttle of the ejector is a three dimensional structure and the specification is silent to the limitation completely. 
By virtue of dependency all dependent claims are also rejected. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-8, 10-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima et al. (US 2016/0116195 A1), hereafter referred to as “Nishijima.”

Regarding Claim 1: Nishijima teaches a refrigeration cycle apparatus (10) comprising: a compressor (11); a condenser (12) configured to condense a refrigerant compressed in the compressor (11); a first evaporator (15) configured to evaporate the refrigerant condensed in the condenser (12); a second evaporator (17) configured to evaporate the refrigerant condensed in the condenser (17); and an ejector (18) configured to suck a second refrigerant (via 18d) evaporated in the second evaporator (17) due to movement of a first refrigerant (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) evaporated in the first evaporator (15) and to discharge the sucked refrigerant toward the compressor (11), wherein the ejector (18) includes: a first inlet (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) configured to allow the first refrigerant to be introduced; a second inlet (18d) configured to allow the second refrigerant to be introduced; a joining portion (18e) configured to join the first refrigerant introduced through the first inlet (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) and the second refrigerant introduced through the second inlet (18d); a throttle portion (neck within 18a) in which a cross-sectional area of a flow passage of the first refrigerant introduced through the first inlet (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) is reduced; the throttle portion comprising a cylindrical flow passage portion (flow from neck of 18a see Figures 2 and 6) having a constant diameter along a full length of the cylindrical flow passage portion (flow from neck of 18a see Figures 2 and 6); a diffuser portion (18c) including a cylindrical or conical flow passage upstream of the joining portion (18e) to allow the first refrigerant that has passed through the throttle portion (neck within 18a) to pass therethrough (see Figure 6); and a parallel portion (18h) including a cylindrical flow passage (see Figure 6) configured such that the first refrigerant (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) and the second refrigerant (via 18d) joined downstream of the joining portion (18e) pass therethrough (see Figures 2 and 6).
Nishijima fails to teach wherein an area ratio Sr (Sr=Sm/Se) of a flow passage area Sm of the parallel portion to an outlet area Se of the diffuser portion is between 2.5 and 5.6 inclusive. 
Nishijima does, however, disclose that the ejector, diffuser, throttle, and refrigeration cycle. Therefore, the manner of operating the refrigeration cycle to achieve specific angles and ratios is recognized as a result-effective variable, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in angles/ratios of the structure of the ejector and would result when the structural angles and ratios of the ejector are changed/varied (see Nishijima, paragraph [0074], lines 1-10 which discloses changes to the diameter of the diffuser portion of the nozzle in the ejector which directly correlates to the ratio f (f-De/Llc) in the instant application; paragraph [0122], lines 1-10 discloses the angle of the injection portion and the nozzle portion adjustments; paragraph [0136], lines 1-10 discloses  adjustments to the angles of the nozzle; and further disclosure in paragraphs [0137], [0142], and [0149]). Therefore, since the general conditions of the claims, were disclosed in the prior art by Nishijima, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ejector structure, dimensions of the structure of the ejector and the varying of portions of the ejector elements as disclosed by Nishijima having it operating with the ratios and angle ranges. Furthermore, the ratios and ranges are recognized by the Examiner to be a very broad range, and a range that would be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A. and B.; and 2144.05 II A and B. 

Regarding Claim 2: Nishijima fails to teach wherein an inner angle of the diffuser portion is 0 degrees or more and 12 degrees or less. 
Nishijima does, however, disclose that the ejector, diffuser, throttle, and refrigeration cycle. Therefore, the manner of operating the refrigeration cycle to achieve specific angles and ratios is recognized as a result-effective variable, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in angles/ratios of the structure of the ejector and would result when the structural angles and ratios of the ejector are changed/varied (see Nishijima, paragraph [0074], lines 1-10 which discloses changes to the diameter of the diffuser portion of the nozzle in the ejector which directly correlates to the ratio f (f-De/Llc) in the instant application; paragraph [0122], lines 1-10 discloses the angle of the injection portion and the nozzle portion adjustments; paragraph [0136], lines 1-10 discloses  adjustments to the angles of the nozzle; and further disclosure in paragraphs [0137], [0142], and [0149]). Therefore, since the general conditions of the claims, were disclosed in the prior art by Nishijima, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ejector structure, dimensions of the structure of the ejector and the varying of portions of the ejector elements as disclosed by Nishijima having it operating with the ratios and angle ranges. Furthermore, the ratios and ranges are recognized by the Examiner to be a very broad range, and a range that would be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A. and B.; and 2144.05 II A and B. 

Regarding Claim 5: Nishijima further teaches w wherein a length ratio Lr (Lr=Lm/De) of a length Lm of the parallel portion (18h) to a diameter De of a most downstream portion of the diffuser portion (18c) is 14 or less (paragraph [0080], lines 1-5).

Regarding Claim 6: Nishijima further teaches wherein the ejector (18) is configured such that the refrigerant gasified in the first evaporator (15) is introduced through the first inlet (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) as the first refrigerant (see Figures 2 and 6). 

Regarding Claim 7: Nishijima fails to teach wherein a ratio f (f=De/Llc) of a diameter De of a most downstream portion of the diffuser portion to a distance Llc between an outer end of a most downstream portion of the diffuser portion and an inner end of a most upstream portion of the parallel portion is 0.82 or more and 1.17 or less. 
Nishijima fails to explicitly disclose the aforementioned ratios and angles specifically. Nishijima does, however, disclose that the ejector, diffuser, throttle, and refrigeration cycle. Therefore, the manner of operating the refrigeration cycle to achieve specific angles and ratios is recognized as a result-effective variable, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in angles/ratios of the structure of the ejector and would result when the structural angles and ratios of the ejector are changed/varied (see Nishijima, paragraph [0074], lines 1-10 which discloses changes to the diameter of the diffuser portion of the nozzle in the ejector which directly correlates to the ratio f (f-De/Llc) in the instant application; paragraph [0122], lines 1-10 discloses the angle of the injection portion and the nozzle portion adjustments; paragraph [0136], lines 1-10 discloses  adjustments to the angles of the nozzle; and further disclosure in paragraphs [0137], [0142], and [0149]). Therefore, since the general conditions of the claims, were disclosed in the prior art by Nishijima, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ejector structure, dimensions of the structure of the ejector and the varying of portions of the ejector elements as disclosed by Nishijima having it operating with the ratios and angle ranges. Furthermore, the ratios and ranges are recognized by the Examiner to be a very broad range, and a range that would be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A. and B.; and 2144.05 II A and B. 

Regarding Claim 8: Nishijima further teaches wherein the ejector (18) further includes a decompression portion (18k) formed in a conical shape (see Figure 6) in which a diameter of a flow passage between the first inlet (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) and the throttle portion (neck within 18a) is reduced, and the throttle portion (neck within 18a) is formed in a circular shape as a boundary between the decompression portion (18k) and the diffuser portion (18c). 

Regarding Claim 10: Nishijima teaches a refrigerator (Figures 6-8) comprising a refrigeration cycle apparatus (10) including: a compressor (11); a condenser (12) configured to condense a refrigerant compressed in the compressor (11); a first evaporator (15) configured to evaporate the refrigerant condensed in the condenser (12); a second evaporator (17) configured to evaporate the refrigerant condensed in the condenser (12); and an ejector (18) configured to suck a second refrigerant (via 18d) evaporated in the second evaporator (17) by a first refrigerant (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) evaporated in the first evaporator (15) and to discharge the sucked refrigerant toward the compressor (11), wherein the ejector (18) includes: a first inlet (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) configured to allow the first refrigerant to be introduced (see Figure 6); a second inlet (18d) configured to allow the second refrigerant to be introduced (see Figure 6); a joining portion (18e) configured to join the first refrigerant introduced through the first inlet (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) and the second refrigerant introduced through the second inlet (18d); a throttle portion (neck within 18a) in which a cross-sectional area of a flow passage of the first refrigerant introduced through the first inlet (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) is reduced, the throttle portion comprising a cylindrical flow passage portion (flow from neck of 18a see Figures 2 and 6) having a constant diameter along a full length of the cylindrical flow passage portion (flow from neck of 18a see Figures 2 and 6); a diffuser portion (18c) including a cylindrical or conical flow passage upstream of the joining portion (18e) to allow the first refrigerant that has passed through the throttle portion (neck within 18a) to pass therethrough (see Figures 2 and 6); and a parallel portion (18h) including a cylindrical flow passage (see Figure 6) configured such that the first refrigerant (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) and the second refrigerant (via 18d) joined downstream of the joining portion (18e) pass therethrough (see Figures 2 and 6).

Nishijima fails to teach wherein an area ratio Sr (Sr=Sm/Se) of a flow passage area Sm of the parallel portion to an outlet area Se of the diffuser portion is between 2.5 and 5.6 inclusive. 
Nishijima does, however, disclose that the ejector, diffuser, throttle, and refrigeration cycle. Therefore, the manner of operating the refrigeration cycle to achieve specific angles and ratios is recognized as a result-effective variable, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in angles/ratios of the structure of the ejector and would result when the structural angles and ratios of the ejector are changed/varied (see Nishijima, paragraph [0074], lines 1-10 which discloses changes to the diameter of the diffuser portion of the nozzle in the ejector which directly correlates to the ratio f (f-De/Llc) in the instant application; paragraph [0122], lines 1-10 discloses the angle of the injection portion and the nozzle portion adjustments; paragraph [0136], lines 1-10 discloses adjustments to the angles of the nozzle; and further disclosure in paragraphs [0137], [0142], and [0149]). Therefore, since the general conditions of the claims, were disclosed in the prior art by Nishijima, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ejector structure, dimensions of the structure of the ejector and the varying of portions of the ejector elements as disclosed by Nishijima having it operating with the ratios and angle ranges. Furthermore, the ratios and ranges are recognized by the Examiner to be a very broad range, and a range that would be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A. and B.; and 2144.05 II A and B. 


Regarding Claim 11: Nishijima fails to explicitly disclose wherein an inner angle of the diffuser portion is 0 degrees or more and 12 degrees or less. 
Nishijima does, however, disclose that the ejector, diffuser, throttle, and refrigeration cycle. Therefore, the manner of operating the refrigeration cycle to achieve specific angles and ratios is recognized as a result-effective variable, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in angles/ratios of the structure of the ejector and would result when the structural angles and ratios of the ejector are changed/varied (see Nishijima, paragraph [0074], lines 1-10 which discloses changes to the diameter of the diffuser portion of the nozzle in the ejector which directly correlates to the ratio f (f-De/Llc) in the instant application; paragraph [0122], lines 1-10 discloses the angle of the injection portion and the nozzle portion adjustments; paragraph [0136], lines 1-10 discloses  adjustments to the angles of the nozzle; and further disclosure in paragraphs [0137], [0142], and [0149]). Therefore, since the general conditions of the claims, were disclosed in the prior art by Nishijima, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ejector structure, dimensions of the structure of the ejector and the varying of portions of the ejector elements as disclosed by Nishijima having it operating with the ratios and angle ranges. Furthermore, the ratios and ranges are recognized by the Examiner to be a very broad range, and a range that would be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A. and B.; and 2144.05 II A and B. 
Regarding Claim 14: Nishijima fails to explicitly disclose wherein a length ratio Lr (Lr=Lm/De) of a length Lm of the parallel portion to a diameter De of a most downstream portion of the diffuser portion is 14 or less. 
Nishijima does, however, disclose that the ejector, diffuser, throttle, and refrigeration cycle. Therefore, the manner of operating the refrigeration cycle to achieve specific angles and ratios is recognized as a result-effective variable, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in angles/ratios of the structure of the ejector and would result when the structural angles and ratios of the ejector are changed/varied (see Nishijima, paragraph [0074], lines 1-10 which discloses changes to the diameter of the diffuser portion of the nozzle in the ejector which directly correlates to the ratio f (f-De/Llc) in the instant application; paragraph [0122], lines 1-10 discloses the angle of the injection portion and the nozzle portion adjustments; paragraph [0136], lines 1-10 discloses  adjustments to the angles of the nozzle; and further disclosure in paragraphs [0137], [0142], and [0149]). Therefore, since the general conditions of the claims, were disclosed in the prior art by Nishijima, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ejector structure, dimensions of the structure of the ejector and the varying of portions of the ejector elements as disclosed by Nishijima having it operating with the ratios and angle ranges. Furthermore, the ratios and ranges are recognized by the Examiner to be a very broad range, and a range that would be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A. and B.; and 2144.05 II A and B. 

Regarding Claim 15: Nishijima further teaches wherein the ejector (18) is configured such that the refrigerant gasified in the first evaporator (15, entered by inlet via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) is introduced through the first inlet (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) as the first refrigerant (see Figures 2 and 6). 

Regarding Claim 16: Nishijima fails to explicitly disclose wherein a ratio f (f=De/Llc) of a diameter De of a most downstream portion of the diffuser portion to a distance Llc between an outer end of the most downstream portion of the diffuser portion and an inner end of a most upstream portion of the parallel portion is 0.82 or more and 1.17 or less. 
Nishijima does, however, disclose that the ejector, diffuser, throttle, and refrigeration cycle. Therefore, the manner of operating the refrigeration cycle to achieve specific angles and ratios is recognized as a result-effective variable, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in angles/ratios of the structure of the ejector and would result when the structural angles and ratios of the ejector are changed/varied (see Nishijima, paragraph [0074], lines 1-10 which discloses changes to the diameter of the diffuser portion of the nozzle in the ejector which directly correlates to the ratio f (f-De/Llc) in the instant application; paragraph [0122], lines 1-10 discloses the angle of the injection portion and the nozzle portion adjustments; paragraph [0136], lines 1-10 discloses  adjustments to the angles of the nozzle; and further disclosure in paragraphs [0137], [0142], and [0149]). Therefore, since the general conditions of the claims, were disclosed in the prior art by Nishijima, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ejector structure, dimensions of the structure of the ejector and the varying of portions of the ejector elements as disclosed by Nishijima having it operating with the ratios and angle ranges. Furthermore, the ratios and ranges are recognized by the Examiner to be a very broad range, and a range that would be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A. and B.; and 2144.05 II A and B. 

Regarding Claim 17: Nishijima further teaches wherein the ejector (18) further includes a decompression portion (18k) formed in a conical shape (see Figure 6) in which a diameter of a flow passage between the first inlet (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) and the throttle portion is reduced (neck within 18a), and the throttle portion (neck within 18a) is formed in a circular shape as a boundary between the decompression portion (18k) and the diffuser portion (18c). 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima et al. (US 2016/0116195 A1), hereafter referred to as “Nishijima,” in view of Oshitani et al. (US 2005/0268644 A1), hereafter referred to as “Oshitani.”
Regarding Claim 19: Nishijima further teaches a refrigerator (Figures 6-8, 10) comprising a first evaporator (15); a second evaporator (17); an ejector (18) including a nozzle (18a) into which a drive refrigerant of a gaseous state evaporated in the first evaporator (15) is introduced, a suction portion (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2 and 18d) into which a suction refrigerant of a gaseous state evaporated in the second evaporator (17, via 18d) is sucked, a mixing portion (18e and 18h) in which the drive refrigerant and the suction refrigerant are mixed (see Figure 6, 18l from 15 and 18d from 17), and a diffuser (18g) configured to boost and flow out the mixed refrigerant (paragraph [0145], lines 1-8); and a compressor (11) into which the mixed refrigerant flowing out of the ejector (18) is introduced, wherein the nozzle (18a) includes: a decompression portion (18k) configured to depressurize the drive refrigerant and including a conical flow passage whose diameter decreases along a flow direction; a cylindrical throttle portion (neck within 18a at point the throttle forms a restriction neck) having a smallest cross-sectional area of the conical flow passage of the drive refrigerant (see Figures 2 and 6), the cylindrical throttle portion having a constant diameter along a full length of the cylindrical throttle portion (neck within 18a at point the throttle forms a restriction neck); and a diffuser portion (18c) configured to increase a flow speed of the drive refrigerant that has passed through the cylindrical throttle portion (neck within 18a at point the throttle forms a restriction neck) and including a cylindrical or conical flow passage, and wherein the mixing portion (18e and 18h) includes: a joining portion (18e) configured to join the drive refrigerant introduced into the nozzle (portion before 18c) and the suction refrigerant introduced into the suction portion (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2 and 18d) and including a conical flow passage whose diameter increases along the flow direction (see Figures 2 and 6); and a parallel portion (18h) configured to allow the drive refrigerant and the suction refrigerant joined in the joining portion to pass therethrough and including a cylindrical flow passage (see Figures 2 and 6). 
Nishijima fails to teach the refrigerator comprising the first evaporator configured to cool air inside a refrigerating chamber; the second evaporator configured to cool air inside a freezing chamber; and wherein an area ratio Sr (Sr = Sm / Se) of a flow passage area Sm of the parallel portion to an outlet area Se of the diffuser portion is between 2.5 and 5.6 inclusive.
Oshitani teaches a refrigerator (paragraph [0185], last line) comprising a first evaporator (15) configured to cool air inside a refrigerating chamber (paragraph [0185], lines 1-6); a second evaporator (18) configured to cool air inside a freezing chamber (paragraph [0185], lines 4-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the refrigerator comprising a first evaporator configured to cool air inside a refrigerating chamber; a second evaporator configured to cool air inside a freezing chamber to the structure of Nishijima as taught by Oshitani in order to advantageously provide having the evaporators set to different temperature setting in different spaces for different zone regions (see Oshitani, paragraph [0184], lines 1-7). 
Nishijima does, however, disclose that the ejector, diffuser, throttle, and refrigeration cycle. Therefore, the manner of operating the refrigeration cycle to achieve specific angles and ratios is recognized as a result-effective variable, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in angles/ratios of the structure of the ejector and would result when the structural angles and ratios of the ejector are changed/varied (see Nishijima, paragraph [0074], lines 1-10 which discloses changes to the diameter of the diffuser portion of the nozzle in the ejector which directly correlates to the ratio f (f-De/Llc) in the instant application; paragraph [0122], lines 1-10 discloses the angle of the injection portion and the nozzle portion adjustments; paragraph [0136], lines 1-10 discloses  adjustments to the angles of the nozzle; and further disclosure in paragraphs [0137], [0142], and [0149]). Therefore, since the general conditions of the claims, were disclosed in the prior art by Nishijima, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ejector structure, dimensions of the structure of the ejector and the varying of portions of the ejector elements as disclosed by Nishijima having it operating with the ratios and angle ranges. Furthermore, the ratios and ranges are recognized by the Examiner to be a very broad range, and a range that would be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A. and B.; and 2144.05 II A. and B. 

Regarding Claim 20: Nishijima fails teach wherein an inner angle of the diffuser portion is 0 degrees or more and 12 degrees or less, a length ratio Lr (Lr=Lm/De) of a length Lm of the parallel portion to a diameter De of a most downstream portion of the diffuser portion is 14 or less, and a ratio f (f=De/Llc) of a diameter De of the most downstream portion of the diffuser portion to a distance Llc between an outer end of the most downstream portion of the diffuser portion and an inner end of the most upstream portion of the parallel portion is 0.82 or more and 1.17 or less.
Nishijima does, however, disclose that the ejector, diffuser, throttle, and refrigeration cycle. Therefore, the manner of operating the refrigeration cycle to achieve specific angles and ratios is recognized as a result-effective variable, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in angles/ratios of the structure of the ejector and would result when the structural angles and ratios of the ejector are changed/varied (see Nishijima, paragraph [0074], lines 1-10 which discloses changes to the diameter of the diffuser portion of the nozzle in the ejector which directly correlates to the ratio f (f-De/Llc) in the instant application; paragraph [0122], lines 1-10 discloses the angle of the injection portion and the nozzle portion adjustments; paragraph [0136], lines 1-10 discloses  adjustments to the angles of the nozzle; and further disclosure in paragraphs [0137], [0142], and [0149]). Therefore, since the general conditions of the claims, were disclosed in the prior art by Nishijima, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ejector structure, dimensions of the structure of the ejector and the varying of portions of the ejector elements as disclosed by Nishijima having it operating with the ratios and angle ranges. Furthermore, the ratios and ranges are recognized by the Examiner to be a very broad range, and a range that would be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A. and B.; and 2144.05 II A. and B. 

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
The applicant’s arguments against the MPEP rational of the Nishijima reference is not persuasive. Absent evidence of critically, the changes in dimensions are not patentable as one of ordinary skill in the art would recognize that changes in ratios, angles and lengths would be a result of routine optimization. Applicant’s instant application does not proffer evidence of the specific criticality of any dimension. In fact, the instant application proffers that many of the dimension may fall into a particular range or be of a particular angle, not that it must or that a specific dimension is critical. See paragraphs [0008]-[0015], [0017]-[0024], and [0026] of the instant application. 
Further, the neck 18a Nishijima correlates to the instant application throttle portion 113.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohta et al. (US 2004/0123624 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD                                                                                                                                                                                                        Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763